Citation Nr: 0310530	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  96-42 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to service connection for herpes simplex 
keratitis with resulting staph aureus blepharitis, claimed as 
secondary to exposure to Agent Orange, for the purpose of 
accrued benefits. 

3.  Entitlement to service connection for a body structural 
disorder, claimed as secondary to exposure to Agent Orange, 
for the purpose of accrued benefits. 

4.  Entitlement to service connection for chronic liver 
disease, claimed as secondary to exposure to Agent Orange, 
for the purpose of accrued benefits. 

5.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to August 
1982.  He died on June [redacted] 1995.  The appellant is the 
veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 1992, June 1994, July 1995, December 1998, 
and July 2002 decisions by the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (VAMROC) in Wichita, 
Kansas.  

During the course of the veteran's Substantive Appeal in 
September 1994, he withdrew from consideration the issue of 
entitlement to service connection for tendonitis.  
Accordingly, that issue, which was formerly on appeal, is no 
longer before the Board.  

Finally, this case was previously before the Board in June 
1998, July 1999, and November 2002, on which occasions it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's previous 
herpes simplex keratitis and staph aureus blepharitis.  In 
that regard, on a number of occasions in service, the veteran 
received treatment for various eye problems, among them, a 
possible herpetic infection of the eyes.  While on service 
separation, there was no evidence of any herpetic infection, 
on numerous occasions subsequent to the veteran's discharge, 
he received treatment for herpes simplex keratitis of the 
eyes, with secondary staph aureus blepharitis.  Accordingly, 
further development in this area will be undertaken prior to 
a final adjudication of the appellant's current claim.  

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VA has promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Under the VCAA, the VA 
has a duty to notify the appellant and her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that, with the exception of approximately 6 
weeks from October to November 2002 (when this case was 
previously before the Board), this file was in the VAMROC's 
possession until February 2003.  In that time, the VAMROC did 
not provide the appellant and her representative with either 
notice of the VCAA, or adequate notice of the information and 
evidence needed to substantiate her claims, and that this 
lack of notice constitutes a violation of her due process 
rights.  Under such circumstances, this case must be remanded 
to the VAMROC so that the appellant and her representative 
may be provided with such notice.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the VAMROC for the following actions:

1.  The veteran's entire claims folder 
should be furnished to a VA specialist in 
the field of ophthalmology in order that 
an opinion might be offered regarding the 
exact nature and etiology of the 
veteran's postservice herpes simplex 
keratitis with staph aureus blepharitis.  
Following a review of the veteran's 
claims folder, the evaluating 
ophthalmologist should specifically 
comment as to whether the veteran's 
herpes simplex keratitis with secondary 
staph aureus blepharitis, first noted a 
number of years following the veteran's 
discharge from service, as likely as not 
had its origin during his period of 
active military service.  In offering 
this opinion, the evaluating 
ophthalmologist should specifically take 
into account the February 1992 opinion of 
a VA ophthalmologist that the veteran's 
herpetic infection(s) "should not be 
service connected."  All such 
information, and any opinions obtained, 
should be made a part of the veteran's 
claims folder.  A separate copy of this 
remand must be made available to and 
reviewed by the examining ophthalmologist 
prior to his review of the veteran's 
claims folder.  

2.  The VAMROC should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the VAMROC should ensure that 
the notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and in 38 C.F.R. § 3.159 (2002), are 
fully complied with and satisfied.  After 
the appellant and her representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), they should be given the 
opportunity to respond.

3.  The VAMROC should then once again 
review the appellant's claims for service 
connection for the cause of the veteran's 
death, as well as for herpes simplex 
keratitis with staph aureus blepharitis, 
a body structural disorder, and chronic 
liver disease, secondary to exposure to 
Agent Orange, for the purpose of accrued 
benefits.  The VAMROC should also review 
the appellant's claim for Dependents' 
Educational Assistance benefits pursuant 
to the provisions of 38 U.S.C. Chapter 
35.  Should the claims remain denied, the 
appellant and her representative should 
be issued a Supplemental Statement of the 
Case, and given an ample opportunity to 
respond prior to the case being returned 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMROC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMROC.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAMROCs to provide 
expeditious handling of all cases which have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




